I respectfully dissent from the majority opinion concerning its interpretation of R.C. 2701.19. The majority opinion paraphrases the statute to the effect *Page 616 
that "a judgment lien is not affected by an appeal of the underlying judgment during the pendency of the appeal." (Emphasis added.) However, that phrase is not used within the statute itself; rather the statute refers to the "final determination of the cause." (Emphasis added.) The word "cause" is also used in the first sentence of that statute, to-wit: "When the party against whom a judgment is rendered appeals his cause * * *." The meaning of the word "cause" is not going to change within the context of the same paragraph. That being the case, "cause" would necessarily include not only an appeal, but any remand of an appeal. Such an interpretation would also be consistent with the apparent intent of the statute. I would, therefore, find that the position of priority of the attorney fees' lien was frozen as of the date of foreclosure until there was a "final determination of the cause." Thus, I would affirm the judgment of the trial court in toto.